 Case 3:17-cv-00108-GPC-MDD Document 980 Filed 03/02/19 PageID.108115 Page 1 of 7




1
2
3
4
5
6
7
8
9
10
11
                         UNITED STATES DISTRICT COURT
12
                       SOUTHERN DISTRICT OF CALIFORNIA
13
14   IN RE:                                No. 17-cv-0108-GPC-MDD
15   QUALCOMM LITIGATION
                                           JOINT MOTION REGARDING THE
16                                         CONTRACT MANUFACTURERS’
17                                         MOTION IN LIMINE NO. 14
                                           (ECF 848)
18
                                           Judge:      Hon. Gonzalo P. Curiel
19
20
21
22
23
24
25
26
27
28                                                             Case No. 17-cv-0108-GPC-MDD
               JOINT MOTION REGARDING THE CONTRACT MANUFACTURERS’ MOTION IN LIMINE NO. 14
 Case 3:17-cv-00108-GPC-MDD Document 980 Filed 03/02/19 PageID.108116 Page 2 of 7




1          Qualcomm Incorporated (“Qualcomm”) and Compal Electronics, Inc., FIH Mobile
2    Ltd., Hon Hai Precision Industry Co., Ltd., Pegatron Corporation and Wistron
3    Corporation (collectively, “the CMs”), by and through their respective counsel, hereby
4    jointly move for an order approving the following stipulation and denying the CMs’
5    Motion in Limine No. 14 (ECF 848) as moot:
6                                        STIPULATION
7          WHEREAS, the deadline to file motions in limine was February 15, 2019.
8    (ECF 749.)
9          WHEREAS, on February 15, 2019, the CMs filed Motion in Limine No. 14 to
10   Exclude References to, and Evidence of the Ability of the CMs to Seek Treble Damages,
11   Attorneys’ Fees and Costs. (ECF 848.)
12         WHEREAS, responses to motions in limine are due March 1, 2019. (ECF 749.)
13         WHEREAS, the parties conferred about the CMs’ Motion in Limine No. 14, and
14   agreed to stipulate that no party will present evidence or argument regarding the CMs’
15   potential right to recover treble damages, attorneys’ fees, or costs from Qualcomm.
16         WHEREAS, Qualcomm and the CMs agreed that this stipulation moots the CMs’
17   Motion in Limine No. 14.
18         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
19   between the undersigned counsel that:
20            1. No party will present evidence or argument regarding the CMs’ potential
21                right to recover treble damages, attorneys’ fees, or costs from Qualcomm in
22                connection with the CMs’ antitrust claims against Qualcomm.
23            2. This stipulation moots the CMs’ Motion in Limine No. 14 and the parties
24                respectfully request the Court deny that Motion as moot.
25
26
27
28                                                                Case No. 17-cv-0108-GPC-MDD
                  JOINT MOTION REGARDING THE CONTRACT MANUFACTURERS’ MOTION IN LIMINE NO. 14
                                               -1-
 Case 3:17-cv-00108-GPC-MDD Document 980 Filed 03/02/19 PageID.108117 Page 3 of 7




     Dated: March 1, 2019               Respectfully submitted,
1
2                                       By: /s/ Evan R. Chesler
3                                       Evan R. Chesler (pro hac vice)
                                        (N.Y. Bar No. 1475722)
4                                       echesler@cravath.com
                                        Keith R. Hummel (pro hac vice)
5                                       (N.Y. Bar No. 2430668)
                                        khummel@cravath.com
6                                       Richard J. Stark (pro hac vice)
                                        (N.Y. Bar No. 2472603)
7                                       rstark@cravath.com
                                        Antony L. Ryan (pro hac vice)
8                                       (N.Y. Bar No. 2784817)
                                        aryan@cravath.com
9                                       Gary A. Bornstein (pro hac vice)
                                        (N.Y. Bar No. 2916815)
10                                      gbornstein@cravath.com
                                        J. Wesley Earnhardt (pro hac vice)
11                                      (N.Y. Bar No. 4331609)
                                        wearnhardt@cravath.com
12                                      Yonatan Even (pro hac vice)
                                        (N.Y. Bar No. 4339651)
13                                      yeven@cravath.com
                                        Vanessa A. Lavely (pro hac vice)
14                                      (N.Y. Bar No. 4867412)
                                        vlavely@cravath.com
15                                      CRAVATH, SWAINE & MOORE LLP
                                        Worldwide Plaza
16                                      825 Eighth Avenue
                                        New York, New York 10019
17                                      Telephone: (212) 474-1000
                                        Facsimile: (212) 474-3700
18
19
20
21
22
23
24
25
26
27
28                                                             Case No. 17-cv-0108-GPC-MDD
               JOINT MOTION REGARDING THE CONTRACT MANUFACTURERS’ MOTION IN LIMINE NO. 14
                                            -2-
 Case 3:17-cv-00108-GPC-MDD Document 980 Filed 03/02/19 PageID.108118 Page 4 of 7




1                                       By: /s/ Jennifer Rho
2                                       Theodore R. Boutrous, Jr., SBN 132099,
                                        tboutrous@gibsondunn.com
3                                       Richard J. Doren, SBN 124666
                                        rdoren@gibsondunn.com
4                                       Daniel G. Swanson, SBN 116556,
                                        dswanson@gibsondunn.com
5                                       Michele L. Maryott, SBN 191993
                                        mmaryott@gibsondunn.com
6                                       Jason C. Lo, SBN 219030,
                                        jlo@gibsondunn.com
7                                       Jennifer J. Rho, SBN 254312,
                                        jrho@gibsondunn.com
8                                       Melissa Phan, SBN 266880,
                                        mphan@gibsondunn.com
9                                       GIBSON, DUNN & CRUTCHER LLP
                                        333 South Grand Avenue
10                                      Los Angeles, CA 90071
                                        Tel: (213) 229-7000; Fax: (213) 229-7520
11
                                        Cynthia Richman, DC Bar No. 492089,
12                                      pro hac vice
                                        crichman@gibsondunn.com
13                                      GIBSON, DUNN & CRUTCHER LLP
                                        1050 Connecticut Avenue, N.W.
14                                      Washington, DC 20036
                                        Tel: (202) 955-8500; Fax: (202) 467-0539
15
                                        Attorneys for Defendants,
16                                      Counterclaimants, and Third-Party
                                        Plaintiffs Compal Electronics, Inc., FIH
17                                      Mobile Ltd., Hon Hai Precision Industry
                                        Co., Ltd., Pegatron Corporation, and
18                                      Wistron Corporation
19                                      Hugh F. Bassanger, pro hac vice
                                        hugh.bangasser@klgates.com
20                                      Christopher M. Wyant, pro hac vice
                                        chris.wyant@klgates.com
21                                      J. Timothy Hobbs, pro hac vice
                                        tim.hobbs@klgates.com
22                                      K&L GATES LLP
                                        925 Fourth Avenue, Suite 2900
23                                      Seattle, Washington 98104
                                        Tel: (206) 623-7580; Fax: (206) 370-6371
24
                                        Caitlin C. Blanche, SBN 254109,
25                                      caitlin.blanche@klgates.com
                                        K&L GATES LLP
26                                      1 Park Plaza Twelfth Floor
                                        Irvine, CA 92614
27                                      Tel: (949) 253-0900; Fax (949) 253-0902
28
                                                               Case No. 17-cv-0108-GPC-MDD
               JOINT MOTION REGARDING THE CONTRACT MANUFACTURERS’ MOTION IN LIMINE NO. 14
                                            -3-
 Case 3:17-cv-00108-GPC-MDD Document 980 Filed 03/02/19 PageID.108119 Page 5 of 7



                                        Attorneys for Defendant, Counterclaimant,
1                                       and Third-Party Plaintiff Wistron
                                        Corporation
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               Case No. 17-cv-0108-GPC-MDD
               JOINT MOTION REGARDING THE CONTRACT MANUFACTURERS’ MOTION IN LIMINE NO. 14
                                            -4-
 Case 3:17-cv-00108-GPC-MDD Document 980 Filed 03/02/19 PageID.108120 Page 6 of 7




1                                   FILER’S ATTESTATION
2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
3    and Procedures of the United States District Court of the Southern District of California, I
4    certify that authorization for the filing of this document has been obtained from each of
5    the other signatories shown above and that all signatories have authorized placement of
6    their electronic signature on this document.
7
8                                           By: /s/ Evan R. Chesler
9                                                   Evan R. Chesler
                                                    echesler@cravath.com
10                                                  Attorneys for Defendant and
                                                    Counterclaim-Plaintiff
11                                                  QUALCOMM
                                                    INCORPORATED
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                Case No. 17-cv-0108-GPC-MDD
                  JOINT MOTION REGARDING THE CONTRACT MANUFACTURERS’ MOTION IN LIMINE NO. 14
                                               -5-
 Case 3:17-cv-00108-GPC-MDD Document 980 Filed 03/02/19 PageID.108121 Page 7 of 7




1                                CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on March 1, 2019, to all counsel of record who are
4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
5    Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
6    facsimile and/or overnight delivery.
7          I certify under penalty of perjury that the foregoing is true and correct. Executed
8    on March 1, 2019, at New York, New York.
9
10                                          By: /s/ Evan R. Chesler
11                                                Evan R. Chesler
                                                  echesler@cravath.com
12                                                Attorneys for Defendant and
                                                  Counterclaim-Plaintiff
13                                                QUALCOMM
                                                  INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                Case No. 17-cv-0108-GPC-MDD
                  JOINT MOTION REGARDING THE CONTRACT MANUFACTURERS’ MOTION IN LIMINE NO. 14
                                               -6-
